DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4, 6-8, 12-14, 19-31, 35, 36 have been canceled. Claims 1-3, 5, 9-11, 15-18, 32-34, 37, 38 are pending. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9-25-17. It is noted, however, that applicant has not filed a certified copy of the PCT application as required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, 7, 9 in the reply filed on 1-18-22 is acknowledged.  Upon reconsideration, the restriction has been withdrawn. 
Specification 
The use of H1 is inapt because the specification is limited to a chimeric human/rat COL1A1 gene; it is humanized, not fully human as inferred by “H1”. See Fig 1A and Experiment 1 which show the 5’ and 3’ ends of the rat COL1A1 gene/protein are maintained. 
Use of H2 is inapt for reasons set forth above. 
The specification does not teach how SEQ ID NO: 60 and 61 correlate to the chimeric human/rat COL1A1 and COL1A2 proteins that are described in the specification in Experiment 1. It is unclear if SEQ ID NO: 60 and 61 are endogenous regions of rat protein that remain in the 5’ or 3’ ends after the rat genes have been humanized or if they are full endogenous alleles found in wild-type or heterozygous rats. For example, if SEQ ID NO: 60 is found in the 5’ or 3’ end of “H1” rats or if it is only found in “R1” rats. Clarification is required. 
Claim Interpretation
It is assumed SEQ ID NO: 60 and 61 correlate to a 5’ or 3’ end of rat COL1A1 and COL1A2. Therefore, items i) and ii) of claims 1, 10, 32 are chimeric human/rat COL1 proteins comprising SEQ ID NO: 1 & 60 or 2 & 61. 
Claim Objection
Claim 1 can be written more clearly as: 
A crude protein extract comprising:
i) a chimeric collagen 1 A1 (COL1A1) protein comprising:
   	a) an amino acid that has at least 91% identity with the amino acid sequence of SEQ ID NO: 1 [human], and 
   	b) the amino acid sequence of SEQ ID NO: 60 [rat] [i.e. “H1” rats]; 
and/or
ii) a chimeric collagen 1 A2 (COL1A2) protein comprising: 
   	a) an amino acid that has at least 93% identity with the amino acid sequence of SEQ ID NO: 2 [human], and 
   	b) the amino acid sequence of SEQ ID NO: 61 [rat] [i.e. “H2” rats]. 

Claim 32 can be written more clearly as: 
A transgenic rat whose genome comprises:
i) a nucleic acid sequence encoding a chimeric collagen 1 A1 (COL1A1) protein comprising:
   	a) an amino acid that has at least 91% identity with the amino acid sequence of SEQ ID NO: 1 [human], and 

and/or
ii) a nucleic acid sequence encoding a chimeric collagen 1 A2 (COL1A2) protein comprising: 
   	a) an amino acid that has at least 93% identity with the amino acid sequence of SEQ ID NO: 2 [human], and 
   	b) the amino acid sequence of SEQ ID NO: 61 [rat] [i.e. “H2” rats], wherein the rat functionally expresses the chimeric COL1A1 and/or the chimeric COL1A2. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-3, 5, 9-11, 15-18, 32-34, 37, 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claim 1 is drawn to a protein crude extract isolated from a connective tissue of a non-human mammal, wherein the non-human mammal has a genomic DNA comprising a deoxyribonucleic acid sequence encoding a chimeric collagen peptide chain and does not have wild-type collagen of the non-human mammal, 

The specification does not enable making any crude protein extract as broadly encompassed by claim 1. The claim says the genome of the non-human animal has DNA encoding a chimeric collagen peptide chain. However, the specification only discloses a transgenic rat whose genome comprises a humanized COL1A1 gene that is SEQ ID NO: 6 (Fig. 1A; pg 16, lines 1-4) and/or a humanized COL1A2 gene that is SEQ ID NO: 7 (Fig. 1A; pg 16, 2nd paragraph). The specification does not teach any amino acid that has at least 91% identity SEQ ID NO: 1 [human] or at least 93% identity to 
The specification does not teach any non-human mammal comprising SEQ ID NO: 1 and 60 (humanized COL1A1, i.e. encoded by SEQ ID NO: 6) other than rat. 
The specification does not teach any non-human mammal comprising SEQ ID NO: 2 and 61 (humanized COL1A2, i.e. encoded by SEQ ID NO: 7) other than rat. 
The specification does not teach the rat “does not have wild-type collagen of the non-human mammal” as required in claim 1 because H1R1 rats have an endogenous R1 collagen allele, H1H1/R2R2 have an endogenous R2 collagen allele, H2R2 rats have an endogenous R2 collagen allele, and R1R1/H2H2 rats have an endogenous R1 collagen allele. Moreover, H1H1/H2H2 rats (pg 19, 1st full paragraph) still have wild-type collagen coding regions because they express part of endogenous rat collagen (Fig. 1A), and because they still express wild-type COL2-29. 
The specification does not teach the “extract has a human type I collagen and a non-native chimeric protein peptide chain” as required in claim 1. The specification is limited to the mice expressing a humanized COL1A1 gene and/or a humanized COL1A2 gene, neither of which allows expression of an entirely human COL1 protein. 
Tail snips of the rat allow for an extract comprising the chimeric COL1A1 and/or COL1A1 as well as endogenous β-actin as encompassed by claim 2. 

The method of making the extract in claim 10 must be limited for reasons set forth above. In addition, the specification must be limited to injecting a nucleic acid sequence encoding a chimeric human/rat COL1A1 protein or a nucleic acid sequence encoding a chimeric human/rat COL1A2 protein into a rat embryo, and transplanting the embryo into a recipient female such that a transgenic rat that expresses the chimeric human/rat COL1A1 or COL1A2 is obtained. Next, the phrase “to develop” is an intended use and does not necessarily have to occur. However, the specification does not provide any enabled use for “transplanting the embryo… …to obtain develop the embryo [ ] into a mature [non-human mammal]” without a clear, positive indication that the offspring is obtained. Furthermore, the specification does not teach obtaining a non-human mammal that expresses SEQ ID NO: 1 and 60 or 2 and 61 as encompassed by item iii) of claim 10. The specification is limited to obtaining such mice by cross breeding humanized COL1A1 rats with humanized COL1A2 rats (pg 19). 
The non-human mammal used to obtain the extract in claims 1 and 10 and expressly claimed in claim 32 has been included for reasons set forth above. The specification does not teach how to make any pig, mouse, rabbit, sheep, goat, cat, dog, 
Accordingly, the specification lacks written description for any crude protein extract as broadly encompassed by claim 1, any method as broadly encompassed by claim 10, or any non-human mammal as broadly encompassed by claim 32. 

Enablement
Claims 1-3, 5, 9-11, 15-18, 32-34, 37, 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a crude protein extract or transgenic rat set forth under Claim Objections above, does not reasonably provide enablement for any crude protein extract or transgenic non-human animal or method of making the crude extract as broadly encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
nd paragraph). The specification does not teach any amino acid that has at least 91% identity SEQ ID NO: 1 [human] or at least 93% identity to SEQ ID NO: 2 [human]. The specification does not correlate SEQ ID NO: 6 to any other humanized rat COL1A1 gene encoding an amino acid that has at least 91% identity SEQ ID NO: 1 [human] and the amino acid sequence of SEQ ID NO: 60 [rat]. The specification does not correlate SEQ ID NO: 7 to any other humanized rat COL1A2 gene encoding an amino acid that has at least 93% identity SEQ ID NO: 2 [human] and the amino acid sequence of SEQ ID NO: 61 [rat]. 
The specification does not teach any non-human mammal comprising SEQ ID NO: 1 and 60 (humanized COL1A1, i.e. encoded by SEQ ID NO: 6) other than rat. 
The specification does not teach any non-human mammal comprising SEQ ID NO: 2 and 61 (humanized COL1A2, i.e. encoded by SEQ ID NO: 7) other than rat. 
The specification does not teach the rat “does not have wild-type collagen of the non-human mammal” as required in claim 1 because H1R1 rats have an endogenous R1 collagen allele, H1H1/R2R2 have an endogenous R2 collagen allele, H2R2 rats have an endogenous R2 collagen allele, and R1R1/H2H2 rats have an endogenous R1 collagen allele. Moreover, H1H1/H2H2 rats (pg 19, 1st full paragraph) still have wild-type 
The specification does not teach the “extract has a human type I collagen and a non-native chimeric protein peptide chain” as required in claim 1. The specification is limited to the mice expressing a humanized COL1A1 gene and/or a humanized COL1A2 gene, neither of which allows expression of an entirely human COL1 protein. 
Tail snips of the rat allow for an extract comprising the chimeric COL1A1 and/or COL1A1 as well as endogenous β-actin as encompassed by claim 2. 
The specification does not teach obtaining genomic DNA comprising just SEQ ID NO: 48-49 and/or 50-51 as encompassed by claim 5 other than full length SEQ ID NO: 6 and/or 7. The specification teaches the rats only have the 520bp of SEQ ID NO: 48 and the 323 bp of SEQ ID NO: 49 but only in context of the construct comprising SEQ ID NO: 6. Likewise, the specification teaches the rats only have the 447bp of SEQ ID NO: 50 and the 521 bp of SEQ ID NO: 51 but only in context of the construct comprising SEQ ID NO: 7. 
The method of making the extract in claim 10 must be limited for reasons set forth above. In addition, the specification must be limited to injecting a nucleic acid sequence encoding a chimeric human/rat COL1A1 protein or a nucleic acid sequence encoding a chimeric human/rat COL1A2 protein into a rat embryo, and transplanting the embryo into a recipient female such that a transgenic rat that expresses the chimeric human/rat COL1A1 or COL1A2 is obtained. Next, the phrase “to develop” is an intended use and does not necessarily have to occur. However, the specification does not provide any enabled use for “transplanting the embryo… …to obtain develop the 
The non-human mammal of claim 32 has been included for reasons set forth above. In particular, the specification does not teach how to make any pig, mouse, rabbit, sheep, goat, cat, dog, calf, baboon as set forth in claim 37, or any elephant, gazelle, deer, antelope, elk, whale, dolphin, tiger, leopard, cheetah, dingo, wolf, beaver, mole, vole, otter, et al. as encompassed by claims 1, 10, 32 by teaching the target sequence of any COL1 genes for those mammals, the gRNA used to insert the donor sequence into the COL1 genes of those mammals, or the means for making any transgenic elephant, gazelle, deer, antelope, elk, whale, dolphin, tiger, leopard, cheetah, dingo, wolf, beaver, mole, vole, otter, et al. as encompassed by claims 1, 10, 32. Furthermore, the specification does not describe any non-human mammal comprising SEQ ID NO: 60 or 61, both of which are rat sequences, other than rats.
Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use any extract as broadly encompassed by claim 1 or 10 using any non-human mammal as broadly encompassed by claims 1, 10, 32.  
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 9-11, 15-18, 32-34, 37, 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the non-human mammal used to make the protein extract “does not have wild-type collagen of the non-human mammal”; however, the specification is limited to humanizing COL1 genes. Accordingly, it is unclear how the mammal does not have any wild-type collagen when it still encodes/expresses wild-type COL2-29. 
Claim 1 requires the extract contains human type I collagen. It is assumed this means full length human type I collagen (i.e. COL1); however, the specification is limited to humanizing COL1 genes and does not disclose expressing any full length COL1 genes. Accordingly, it is unclear how the extract can contain human COL1 when the transgenic non-human mammal merely contains humanized COL1A1/COL1A2 genes.
For indefiniteness, the examiner assumes SEQ ID NO: 60 and 61 correlate to a 5’ or 3’ end of rat COL1A1 and COL1A2. Therefore, items i) and ii) of claims 1, 10, 32 are chimeric human/rat COL1 proteins comprising SEQ ID NO: 1 & 60 or 2 & 61. 

The art at the time of filing did not reasonably teach or suggest 
1) a crude protein extract comprising 

a chimeric human/rat COL1A2 protein comprising SEQ ID NO: 2 & 61; 
2) a transgenic non-human animal whose genome comprises 
a nucleic acid sequence encoding a chimeric human/rat COL1A1 protein comprising SEQ ID NO: 1 & 60, and/or 
a nucleic acid sequence encoding a chimeric human/rat COL1A2 protein comprising SEQ ID NO: 2 & 61; or 
3) a method of making such an extract using such a transgenic non-human mammal. 

Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632